ACCEPTED
                                                                                                     03-15-00008-CV
                                                                                                             7445220
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               10/20/2015 8:42:17 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                      No. 03-15-00008-CV

                               IN THE COURT OF APPEALS                           FILED IN
                                THIRD JUDICIAL DISTRICT                   3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                          10/20/2015 8:42:17 AM
                                                                              JEFFREY D. KYLE
                                                                                   Clerk
                                     PAULD. SIMMONS
                                       APPBLLANT

                                                 V.

                                   TERESAA. SIMMONS
                                       APPELLEE




        UNOPPOSED MOTION FOREXTENSION OF TIME TO FILE
                      APPELLEE'S BRIEF


   'l'O'llILì I IONOI{^BI,l'i COURI' OF APPFAI,c'
        'Pursuanf
                    to lìule   53.7(9) and lìu1e 10.5þ)       of the 'fex¿s lìules of   Appellate

Procedurc, 'I'etesa A. Simmons, the.Appcllcc in this procccding, seeks an extension               of
the deadline for filing her Äppellee's llrief with this Court. In support of her request for

an extension of time, 'I'eresa -A. Sirnmons submìts the followìng:

        1.     In compliancc with iìulc 10.5þ) of the Texas lìules of Appellate Proce dure,

Appcllce's counsel advises this Court of the following mattcrs:




Simnrons, t"eresz/2015-10-20 Motion to Jlxtcncl 'I'ime .wpd
          '
                                                                                        Page 1   of   5
                 ()      Appellee's reply brìef is due to be filed rvith the Clctli r¡f this Court

                         or-r   Octol¡e   r   19, 2015.

                 (B)     Appellee is seeliing an cxteusion        of tine for   filir-rg het Appellee's

                         rcply fiom Oct<¡ber 19,2015 until October 21,2015 (2 day$

                 (c)     the numbet of previous extensions granted regardilrg the itern in

                         question - One

                 (D)     the facts teasonably relied on to explarn thc nced for an extcnsion

                         ate described belorv.

        2.      'Ihe undersig-ned counsel has had othet commitments which have ptevented

tl.re filing of ,Appcllee's teply   ptiot to the present deadline. ln addition, thc undersigned

counsel has (or has had) several hearings, tncdiations, and discovery deadlincs whicl'r

mahe time\' preparatior-r of the Appelle e's reply impossible.

        3.      'I-he undetsigned counsel respectfully tepresents to this Court that additional


titne is needed to propcr'ly reply and explain the issucs in a cleat and concise 1ran1rer.

        WlIl¡lRIlFOlìË, A,BOVlr PÌìþMlSES CONSIDEIUiI), thc unde rsigned counscl

on behalf of Teresa A. Simmons respectfully prays that upo1l consideration of the

mattcrs set forth herein, this Coutt extend the deadline for filurg of the Appellee's teply

to Oct<¡bcr 21,2015.




Simmons, 'I'eresa /20"t5-1,0-20 Motion to l-,lxtencl 'I'imc.wpd                            Page 2   of   5
        'I'etesa Sìmrnous also respectfully prays for such other aûd further rclief to rvhich


 she may be justly elltitled.

                                                 lìcspectful\' submitted,

                                                 l,Aw oFFtols ou
                                                 Ììo]ìì{t' Il. l.uTtJElì,          P.C.
                                                 1800 Iìio (lrande
                                                 Austin,'l'exas 78701
                                                 'fel: (512) 411-2323
                                                 lìax: (512) 478-1824


                                                 Bv: /S/ RoL¡clt lJ. Luthcr
                                                       lìobert     11.   l,uther
                                                       Statc llar No. 12704000
                                                       rbluther@luthlaw. com
                                                       Attorney for Appellee

                         CBRTIFICATE OF CONFERENCE

       Putsuant tc¡ lìule t0.t   (a)   (5) of the 'I'exas l{ules   of Appellatc Ptocedute, thc

undersþed counsel advises this Court that prior to rnaking this request, he                  has

contacted .Appellate 's attolney of tecord, Melvin (ìray, ¿bout the l:nerits of thc

trrotion. The undersþed was infotmed that Mt. Gray had pâssed                        auzây and   that Mr

(ìray's partnet would be taking over the case. Mr. Bdgman does not opposc

Appellee's Motion for Extension of 'I'ime.

                                                        /S,/ Robert ll. I-.uther
                                                        lìobe rt ll. Luther




Sìrnmons,'leresa/ 2075-10-20 Motion to lixtend'I'imc.wpd                                         Pzrge 3 oF 5
                                         VERIFICATION

   S'IA'fE OIì'IÌìXÂS

   COUN]Y OI1'I]ìAVIS

        lll,ilìOlìE Mll, the undersigned authotity, on this day personally appeated
 llOIlË,Rf ß. LUll Ilrll, who after berng by me first duly swotn, upon his oath statcd
 that he is lead counscl fc¡r lltooke llell in this procceding, that he 1'ras read the
foregoing Motion for Extension of 'l-ime including all of the factual statemcnts
contained in it. i:jach of the factual stâtements is ttue ¿nd correct to the best of rn1'
knowlcclge   .




        L-r additior-r,   I cettify that ail of the documents attached hereto ate true     ancl
cortect copics.

                                                        /S/ lìobett 11. l-uthet
                                                        ROIltllLI il. l".U'fIÌ111ì

        SWOIìN '1'O               SUllSClìIllLiD   be   fote me on the 19th day of Octobet,
2015.                      ^ND


                                                            /S/    lìcl¡ecca G. Osbotn
                                                        Rebecca (ì. Osbon
                                                        Notaty Public, State of 'I'exas

                                 CERTIFICATE OF SERVICE

        I cettìfy that a true copy of the al¡ove was
                                                scrvcd on Äpellant, by and througl-r
his attomeys of rccord, Melvin Gray and Fred Btigman via esen'icc at
sgreen(@grayandbri¡ynan.com, in accotdance with the 'fe xas ììules of Civil Procedurc
and the Texas Rules of Äppellate Procedure on October 19,2015.

                                               /S/ Robert 13. l,uther
                                               lìol¡ert IJ. I-uthe t




Sirnrnor.rs,'Ieresa/2015-10-20 Motion to llxtend Tìmc.wpd                                 Page 4   of   5
                           CERTIFICATB OF COMPLIANCE

        I l-reteby ccrtify that the substantivc word couflt of thìs documcnt is 661 rvords,
 and is rvithin the length allowed by the rulcs.

                                              /S/ lìobert ll. L,uther
                                              Iìobert il. l,uthcr




Simrnons,' Ieresa/ 2015-70-20 Motion to llxtend'I'ime.w¡;d                      Page 5   o[   5